Citation Nr: 0303524	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  01-02 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right fifth finger amputation.  

(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), hepatitis C with cirrhosis, 
depression, and anxiety will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1968 
to June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for PTSD, hepatitis C 
with cirrhosis, depression, and anxiety.  This is done 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  In September 1980, the RO denied service connection for 
the residuals of a right fifth finger amputation on the basis 
that the evidence was insufficient to reopen the claim which 
had been previously denied in February 1978.  The appellant 
was provided notice of the decision and of his appellate 
rights.  He did not file a Notice of Disagreement (NOD).  

2.  In December 1999, the appellant requested that his claim 
of service connection for the residuals of a right fifth 
finger amputation be reopened.  

3.  Evidence received since the September 1980 rating action, 
whether considered by itself or in conjunction with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1980 action by the RO denying a claim to 
reopen is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002).  

2.  The evidence received since the September 1980 rating 
decision is not new and material; the claim for this benefit 
is not reopened.  38 U.S.C.A. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002). 

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b).  Only such conditions as 
are recorded in examination reports are to be considered as 
"noted."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to entry.  38 U.S.C.A. §§ 1111, 1153.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. §§ 1137, 1153; 38 
C.F.R. § 3.306(a).  For wartime service, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  

In September 1980, the RO denied an application to reopen a 
claim of service connection for the residuals of a right 
fifth finger amputation.  The appellant was provided notice 
of the decision and of his appellate rights.  He did not file 
a notice of disagreement.  Therefore, the September 1980 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002). Once 
a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001).)

II.  Factual Background

The appellant's original claim of service connection for the 
residuals of a right fifth finger amputation was denied by 
the RO in a February 1978 rating action on the basis that the 
appellant's service medical records showed that the appellant 
had sustained a traumatic amputation of his right fifth 
finger prior to his entrance into the military, and that 
there was no evidence that the appellant's pre-existing right 
fifth finger amputation was aggravated during service.  As 
previously stated, the most recent final denial was in a 
September 1980 rating decision where the RO denied a claim to 
reopen.  

The evidence of record prior to the September 1980 rating 
action included the appellant's service medical records.  
These records show that in October 1968, the appellant 
underwent an entry examination.  At that time, in response to 
the question as to whether the appellant had ever had or if 
he currently had loss of arm, leg, finger, or toe, the 
appellant responded "yes."  The appellant noted that the 
little finger on his right hand had been amputated.  
Following the physical examination, the examining physician 
stated that the appellant had sustained a traumatic 
amputation of the right fifth finger.  The records show that 
in March 1970, the appellant was treated for complaints of 
pain in the area of his amputation.  The diagnosis was 
painful old amputation.  According to the records, the 
appellant was subsequently hospitalized for nine days.  Upon 
admission, it was noted that there was a well healed scar 
over the level of the amputation, and that the appellant 
complained of point tenderness with electric shock sensation 
when an area below the scar was tapped gently.  While the 
appellant was hospitalized, the area of tenderness over his 
amputation stump was injected with Xylocaine, with complete 
resolution of his symptoms.  Upon discharge, the diagnosis 
was painful old amputation stump, right fifth finger; DNEPTE 
(did not exist prior to enlistment); occurred in the line of 
duty, not misconduct.  

The appellant's service medical records include a Medical 
Board report, dated in May 1970.  In the May 1970 report, the 
Medical Board stated that the appellant had been admitted to 
the Sick List in April 1970 with the diagnosis of pain in the 
right hand.  The appellant had sustained a traumatic 
amputation of the little finger of the right hand five years 
prior to his admission.  He was asymptomatic until August 
1969, when he started to experience shock when pressure was 
applied to the amputation stump.  Treatment consisted of 
Xylocaine injections, with only transient reduction in 
symptomatology.  Upon physical examination, there was 
tenderness over the volar aspect of the distal metacarpal, 
and a mass, approximately three millimeters (mm.) in size, 
was palpable, resulting in a shocking sensation to the 
appellant when palpated.  The diagnosis was neuroma, right 
little finger, amputation site.  Thus, in light of the above, 
the Medical Board concluded that the appellant was unable to 
perform his duties in the Marine Corps as a result of a 
neuroma at the amputation site of the right little finger, 
which existed prior to the appellant's enlistment and which 
was not service aggravated.  Accordingly, it was the Medical 
Board's recommendation that the appellant be discharged.  In 
June 1970, he was discharged from the military.  

Evidence received by the RO subsequent to the September 1980 
rating action consists of outpatient treatment records from 
the VA Medical Center in San Francisco, California, from 
February to July 2000, and a June 2000 VA examination report.  

Outpatient treatment records from the San Francisco VAMC, 
from February to July 2000 show that in April 2000, the 
appellant sought treatment for an unrelated disorder.  At 
that time, in regard to the appellant's past medical history, 
it was noted that he had had amputation of his right fifth 
digit.  

In June 2000, the appellant underwent a VA examination.  At 
that time, it was noted that his right fifth digit was 
absent.  

III.  Analysis

In the instant case, the appellant contends that his pre-
existing amputation of his right fifth finger was aggravated 
by his period of active service.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his pre-
existing amputation of his right fifth finger underwent a 
chronic worsening during his period of active service is not 
competent evidence.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  In any event, his contention that his pre-existing 
amputation of his right fifth finger, was aggravated by his 
period of active service is redundant.  This is the same 
argument he made before.  Therefore, it may not be considered 
new and material evidence.  

In regard to the evidence submitted in support of reopening 
the appellant's claim of service connection for the residuals 
of a right fifth finger amputation, the outpatient treatment 
records from the San Francisco VAMC, from February to July 
2000, and the June 2000 VA examination report, are "new" in 
that they were not of record at the time of the RO's denial 
in September 1980.  However, while the above evidence is 
"new," it is not so significant that it must be considered.  
It does not address the specific matter under consideration, 
which is whether the residuals of amputation of the right 
fifth finger were aggravated by his period of active service, 
or can otherwise be attributed to service.  See 38 C.F.R. 
§ 3.156(a) (2001).   

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Thus, upon a review of the 
"new" evidence, the Board observes that, while the evidence 
notes the appellant's amputation of his right fifth finger, 
it does not tend to prove the veteran's claim in a manner not 
previously shown.  See 38 C.F.R. § 3.156(a) (2001).  It 
merely confirms what was already known in 1980.  Therefore, 
in light of the above, the "new" evidence is not so 
significant that it must be considered in order to fairly 
address the underlying claim of service connection.  It is 
not material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) (2001).  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim of service connection for the residuals of a 
right fifth finger amputation.  Id.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), which became effective during 
the pendency of this appeal.  The VCAA, among other things, 
modified VA's duties to notify and to assist claimants.  See 
generally VCAA, §§ 3,4,7; see also Holliday v. Principi, 14 
Vet. App. 280, 284-86 (2001).  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled, as evidenced by the statement 
of the case, issued in August 2000, a September 2001 VA 
letter to the appellant, and the supplemental statement of 
the case, issued in August 2002.  Collectively, the above 
documents informed the appellant of the criteria pertaining 
to his attempt to reopen his service connection claim, and 
the need to submit new and material evidence to support his 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  The Board 
also notes that the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim.  In this regard, the Board observes that in a 
Statement in Support of Claim (VA Form 21-4138), dated in 
September 2001, the appellant noted that all evidence had 
been submitted.  Thus, the Board finds that the discussions 
in the rating decision, the statement of the case, the 
supplemental statement of the case, and in the letters sent 
to the appellant from the RO during the course of the appeal 
have informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claim.  See 38 U.S.C.A. § 5103 (West Supp. 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Finally, with respect to applicability of the new law, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The VCAA recognizes this.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).  Consequently, because the Board may not 
address the underlying claim until new and material evidence 
has been presented, further action is not necessary on this 
issue.  


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of service connection for the 
residuals of a right fifth finger amputation is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

